MR. JBSTICE HOLLOWAY
delivered the opinion of the court.
This is an original application to this court for an order designating a judge of soma district other than the Second judicial district, to try and determine a certain- cause pending therein, entitled John McGiwniss, Plaintiff v. Boston & Montana Consolidated Copper & Silver Mining Company, A. S. Bigelow, W. J. Ladd, Ed. C. Perkins, Edwin S. Grew, Joseph S. Bige-low, Leonard Lewisohn, Frank Klepetko, Amalgamated Copper Company, William Scallon and C. S. Batterman. Defendants. The proceeding is tahen under the provisions of an- A.ct of the Eighth legislative assembly, designated as “Substitute for Senate Bill No. 71” [Chapter 42, Laws of 1903]. Upon the filing of the petition this court, on its own motion, ordered the plaintiff in the court below and the district judge in whose department the above cause is pending, to appear and show cause, if any they had, why the prayer of the petitioners should not be granted. Hpon retuim of that order, counsel for the plaintiff and for the *222district judge appeared and filed a motion to> dismiss tbe proceedings upon tbe ground that tbe Act entitled “Substitute for Senate Bill No. 71” is unconstitutional, and that this court bas no jurisdiction to entertain tbe petition or to' grant tbe relief prayed for.
Tbe facts in this case and tbe principle involved aro identical with those in No. 1,927, entitled Ryan v. Weston, this day decided by this court, ante, 207, 72 Pac. 512, and upon tbe authority of that case tbe motion to dismiss is sustained and the proceeding dismissed.

Dismissed.